Case: 16-50052      Document: 00513759669         Page: 1    Date Filed: 11/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-50052                                 FILED
                                  Summary Calendar                       November 15, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN SAUCEDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:12-CR-782-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Juan Saucedo, federal prisoner # 94402-280, appeals the district court’s
denial of his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2)
in view of Amendment 782 to the Sentencing Guidelines. He asserts that the
district court abused its discretion in denying his § 3582(c)(2) motion based on
the recommended sentence in the plea agreement pursuant to Federal Rule of
Criminal Procedure 11(c)(1)(C). He maintains that he was eligible for relief


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50052     Document: 00513759669     Page: 2   Date Filed: 11/15/2016


                                  No. 16-50052

under § 3582(c)(2) despite the stipulated sentence because the district court
did not accept the plea agreement and thus that the district court erred by not
considering his eligibility for a reduction.
      Saucedo seizes upon a transcription error in the sentencing transcript in
support of his claim that the district court did not accept the plea agreement.
The record, however, confirms that Saucedo was indeed sentenced in
accordance with the plea agreement. Although his calculated guidelines range
was 120 to 135 months of imprisonment, the district court departed upward to
180 months in accordance with the stipulation in the plea agreement.
      The Rule 11(c)(1)(C) plea agreement in this case did not call for Saucedo
to be sentenced within a particular sentencing range, provide for a specific
term of imprisonment that was based upon a sentencing range applicable to
the offense, or set forth a guidelines range for determining his sentence. See
United States v. Benitez, 822 F.3d 807, 811-12 (5th Cir. 2016) (citing Freeman
v. United States, 564 U.S. 522, 538-40 (2011) (Sotomayor, J., concurring)). The
plea agreement did not refer to a sentencing range or offense level, and there
is nothing connecting the stipulated sentence to the drug quantity involved in
the offense or the guidelines sentencing range. Thus, Saucedo’s sentence was
not based on the quantity of drugs involved in the offense or the advisory
guidelines range; therefore, he was not eligible for a reduction in sentence
under § 3582(c)(2) based upon Amendment 782.               In other words, the
amendment did not have the effect of lowering Saucedo’s applicable guideline
range because his sentence was derived from the plea agreement. See U.S.S.G.
§ 1B1.10(a)(2)(B) (“A reduction in the defendant’s term of imprisonment . . . is
not authorized under 18 U.S.C. § 3582(c)(2) if” the amendment “does not have
the effect of lowering the defendant’s applicable guideline range.”). Therefore,
the district court did not abuse its discretion in denying Saucedo’s § 3582(c)(2)



                                         2
    Case: 16-50052    Document: 00513759669     Page: 3   Date Filed: 11/15/2016


                                 No. 16-50052

motion. See Benitez, 822 F.3d at 811-12; United States v. Henderson, 636 F.3d
713, 717 (5th Cir. 2011).
      In addition, Saucedo argues that the district court violated Federal Rule
of Criminal Procedure 11 and failed to appoint an interpreter. His challenges
to his conviction are not cognizable in a § 3582(c)(2) motion. See United States
v. Evans, 587 F.3d 667, 673 (5th Cir. 2009).
      Accordingly, the district court’s judgment is affirmed. Saucedo’s motion
to strike filing and for summary disposition is denied.
      AFFIRMED; MOTION DENIED.




                                       3